    Case 5:20-cv-08096-VKD Document 12-1 Filed 12/17/20 Page 1 of 1




               ATTACHED LIST OF DOCUMENTS TO SUMMONS
                           OptraHealth, Inc. v. BotsCrew, Inc.
               U.S. District Court California Northern District (San Jose)
                  CIVIL DOCKET FOR CASE #: 5:20-cv-08096-VKD
                     Before Magistrate Judge Virginia K. DeMarchi


1. 12/11/2020 Summons Issued
2. Civil Cover Sheet
3. Complaint with EXHIBITS 1 & 2
4. Certificate of Interested Entities by OptraHealth, Inc.
5. Report on the Filing or Determination of an Action Regarding a Patent or Trademark
6. Consent or Declination to Magistrate Judge Jurisdiction
7. Notice of a Lawsuit and Request to Waive Service of a Summons
8. Waiver of the Service of Summons
9. Guide to E-Filing New Civil Case
10. ECF Registration Information
11. Standing Order for All Judges of the Northern District of California | Contents of Joint
    Case Management Statement
12. Standing Order for Civil Cases before Magistrate Judge Virginia K. DeMarchi
13. Standing Order RE Pretrial Preparation before Magistrate Judge Virginia K. DeMarchi
14. Standing Order for Settlement Conferences Magistrate Judge Virginia K. DeMarchi
15. Special Procedures During Covid-19 Public Health Emergency before Magistrate Judge
    Virginia K. DeMarchi
